Citation Nr: 1111547	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  08-25 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a right wrist disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from November 1951 to November 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran testified at a Board hearing held at the RO in January 2011. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his wrist in service when he fell during a football game.  He testified that X-ray studies of the wrist at the time showed a fine fracture, and that the wrist was wrapped.

The Veteran's service treatment records are incomplete.  The National Personnel Records Center in February 2007 indicated that the original records were too moldy or brittle to forward, and that copies of all available treatment records would be forwarded instead.  In such cases, VA has a heightened obligation to a veteran in the development of the case.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

At his hearing, the Veteran testified that after the initial injury, his right wrist began to show symptoms about four years after service, and that arthritis was diagnosed a little over 10 years ago.  He has not been afforded a VA examination in connection with this appeal.

The Board finds the Veteran's account of a right wrist injury in service to be credible.  Given the evidence showing current right wrist arthritis, and the Veteran's testimony which suggests a link between the current disorder and service, the Board finds that a VA examination is necessary in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED to the RO for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination to determine the nature, extent and etiology of any current right wrist disorder.  All indicated studies should be conducted.  

If a right wrist disorder is identified, the examiner should is asked to provide an opinion concerning whether it is at least as likely as not that such disorder is etiologically related to service, particularly a fall as claimed by the Veteran in 1952. 

The claims file must be made available to the examiner for review.  

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond. 

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the RO/AMC.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

